Title: To James Madison from William Jarvis, 12 November 1808
From: Jarvis, William
To: Madison, James



Sir
Lisbon 12th: Novr. 1808

The foregoing is a copy of my last via Liverpool.  This will be sent to the care of Mr. Fox, our Consul at Falmouth.  There is no news whatever from Spain, nor military from any other quarter.  The Presidents answer to the Town of Boston was elegant & wise.  The Law authorising him to raise the embargo, it appears to me points out the only circumstance which will authorise its being raised.  I saw it in a London paper of the 24th. Octr. only three days ago.  I imagine nothing will come out of the late dispatches from France & Russia, by a flag of truce, mentioned in the same paper.  It  seems almost impossible that in the present posture of European affairs a peace should be the consequence.  The late events in Spain may perhaps tend to admonish the Emperor of the mutability of fortune & render him more disposed to listen to peace; but as it is  the fashion & in other words the British Government have ly adopted that refined policy of making Peace when elevated by any fortunate event, or rather when their enemies were under the impression of any unfortunate one and as the Emperor will doubtless not feel himself in a situation, which will oblige him to offer very favorable ones, they probably will render both parties more determined to continue the War.  With perfect Respect I have the honor to be Sir Yr Mo. Ob. Servant 

William Jarvis

